 

EXHIBIT 10.20

 

Coca-Cola Enterprises Inc.

Executive Retiree Medical Plan

 

Established April 2000

 

 

Purpose:    To provide certain retirees who were senior executives of the
Company or an acquired company to continue to receive the same benefits
available to active employees under the Coca-Cola Enterprises Inc. Medical,
Vision and Prescription Plan (Employees MVP Plan).

 

Eligibility for Coverage:    Coverage is provided only pursuant to a written
agreement between the Company and the retiree, such as a consulting agreement or
purchase agreement. Members of the retirees family may also be provided coverage
under the plan, as specified in the relevant agreement. The coverage period of
the retiree and his or her dependents is also determined by reference to the
agreement providing for coverage under the plan.

 

Cost:    No retiree contributions are required under the Executive Retiree
Medical Plan unless otherwise provided by the agreement under which coverage is
offered.

 

Right to Amend and Terminate the Plan:    The terms of the Executive Retiree
Medical Plan may be amended at any time the terms of the Employees MVP Plan are
amended. The Executive Retiree Medical Plan may also be terminated at any time
if the Employees MVP Plan is terminated.

 